Case 2:19-cv-00090-JRG Document 428 Filed 11/05/20 Page 1 of 2 PageID #: 39122




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 PERSONALIZED MEDIA                           §
 COMMUNICATIONS, LLC                          §
                                              §
              Plaintiff,                      §
                                              §
 v.                                           §
                                              §   Case No. 2:19-cv-00090-JRG
 GOOGLE, LLC, ET AL                           §
                                              §
                                              §
              Defendants.                     §

                      MINUTES FOR JURY TRIAL DAY FOUR
              HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 November 5, 2020

OPEN: 8:54 a.m.                                                      ADJOURN: 6:11 p.m.

 ATTORNEYS FOR PLAINTIFF:                   See attached.

 ATTORNEYS FOR DEFENDANTS:                  See attached.

 LAW CLERKS:                                Adrienne Dellinger
                                            Lee Matalon

 COURT REPORTER:                            Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                          Jan Lockhart


 TIME         MINUTES
 8:54 a.m.    Court reconvened. Exhibits used prior day read into the record.
 8:56 a.m.    Jury returned to the courtroom.
 8:57 a.m.    Courtroom sealed. Direct examination of Pawel Jurczyk, Ph.D., by Mr. Bramhall.
 9:18 a.m.    Cross examination of Pawel Jurczyk, Ph.D. by Ms. Chen.
 9:50 a.m.    Redirect examination of Pawel Jurczyk, Ph.D. by Mr. Bramhall.
 9:52 a.m.    Parties passed the witness.
 9:53 a.m.    Courtroom unsealed. Direct examination of Dan Schonfeld, Ph.D. by Mr. Perlson.
 10:18 a.m.   Jury excused for recess.
 10:19 a.m.   Recess.
 10:43 a.m.   Jury returned to the courtroom.
 10:44 a.m.   Direct examination of Dan Schonfeld, Ph.D. by Mr. Perlson.
Case 2:19-cv-00090-JRG Document 428 Filed 11/05/20 Page 2 of 2 PageID #: 39123




 TIME         MINUTES
 11:08 p.m.   Courtroom sealed.
 12:08 p.m.   Courtroom unsealed.
 12:08 p.m.   Jury excused. Hearing outside the presence of the Jury.
 12:12 p.m.   Lunch recess.
 1:11 p.m.    Court reconvened. Direct examination of Dan Schonfeld, Ph.D. by Mr. Perlson.
 2:01 p.m.    Courtroom sealed. Direct examination of Dan Schonfeld, Ph.D. by Mr. Perlson.
 2:21 p.m.    Courtroom unsealed.
 2:33 p.m.    Recess.
 3:05 p.m.    Jury returned to the courtroom. Cross examination of Dan Schonfeld, Ph.D. by Mr.
              Grinstein.
 3:42 p.m.    Courtroom sealed.
 3:52 p.m.    Courtroom unsealed.
 4:03 p.m.    Courtroom sealed.
 4:05 p.m.    Courtroom unsealed.
 4:14 p.m.    Courtroom sealed.
 4:21 p.m.    Courtroom unsealed. Redirect examination of Dan Schonfeld, Ph.D. by Mr. Perlson.
 4:36 p.m.    Recross examination of Dan Schonfeld, Ph.D. by Mr. Grinstein.
 4:38 p.m.    Parties passed the witness.
 4:39 p.m.    Deposition of Gerald Holtzman September 4, 2013 read into the record by Mr. Mann
              and Mr. Anderson.
 4:42 p.m.    Proffer concluded.
 4:43 p.m.    Video deposition of Catherine Metzger.
 4:52 p.m.    Recess.
 5:10 p.m.    Court reconvened. Jury returned to the courtroom.
 5:11 p.m.    Direct examination of Thomas Britven by Ms. Lozano.
 5:23 p.m.    Courtroom sealed.
 6:05 p.m.    Courtroom unsealed.
 6:06 p.m.    Jury excused until 8:30 a.m. Hearing outside the presence of the jury.
 6:11 p.m.    Court adjourned.




                                            2
